UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-5667 Le@P Technology, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 65-0769296 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5601 N. Dixie Hwy., Suite 411, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) (954) 771-1772 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No Class A Common Stock, par value $0.01 per share: 65,195,909 shares outstanding as of May 15, 2012 Class B Common Stock, par value $0.01 per share: 25,000 shares outstanding as of May 15, 2012 LE@P TECHNOLOGY, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION 4 Item 1. Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 (Unaudited) 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements at March 31, 2012 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Le@P Technology, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Other assets Total assets $ $ See notes to condensed consolidated financial statements. 4 Table of Contents Le@P Technology, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (continued) (Unaudited) March 31, December 31, Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable and accrued expenses $ $ Accrued professional fees Accrued compensation and related liabilities Short-term notes payable to related party - Short-term accrued interest payable to related party - Total current liabilities Long-term notes payable to related party Long-term accrued interest payable to related party Total liabilities Commitments and contingencies Stockholders’ deficiency: Preferred stock, $0.001 par value per share. Authorized 25,000,000 shares.Issued and outstanding 2,170 shares at March 31, 2012 and December 31, 2011. Class A Common Stock, $0.01 par value 149,975,000 shares authorized and 65,280,759 shares issued at March 31, 2012 and December 31, 2011. Class B Common Stock, $0.01 par value per share. Authorized, issued and outstanding 25,000 shares at March 31, 2012 and December 31, 2011. Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 84,850 shares at March 31, 2012 and December 31, 2011. ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to condensed consolidated financial statements. 5 Table of Contents Le@P Technology, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenue $
